EVERETT, Chief Judge
(concurring in the result):
I
I concur with Judge Cox that, because the length of appellant’s unauthorized absence was of more than a “minimal duration,” it was not included in the specification alleging missing movement; and, therefore, no multiplicity existed for findings. United States v. Murray, 17 M.J. 81 (C.M.A. 1983).
With respect to pretrial confinement, I agree that the military magistrate should have a responsibility not only to decide whether pretrial confinement is appropriate but also to determine whether impermissible conditions of confinement have been imposed. Thus, a servicemember in pretrial confinement who believes the conditions are unduly onerous may apply for relief from the same official who is authorized to determine whether he should be in confinement.
II
As to the criteria for testing whether improper conditions of pretrial confinement have been imposed, I differ somewhat from Judge Cox. Article 13, Uniform Code of Military Justice, 10 U.S.C. § 813, provides:
No person, while being held for trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.
Early in this Court’s history we held, on the basis of Article 13 and a painstaking examination of its legislative history, that a *98pretrial detainee could not be compelled to perform work details with prisoners who had been sentenced to confinement at hard labor. United States v. Bayhand, 6 U.S.C. M.A. 762, 21 C.M.R. 84 (1956). The Court reasoned:
From the foregoing, the conclusion is inescapable that Congress, the framers of the Manuals for Courts-Martial, and the Army must have recognized that gross injustices might result from any confinement system in which one accused of crime was treated no better than one proved guilty.
Id. at 768, 21 C.M.R. at 90.
Probably in Bayhand’s day, most prisoners who were sentenced to hard labor during confinement actually performed such hard labor. However, even if sentenced prisoners now usually do no more than routine duties while in confinement, I do not believe that this justifies commingling pretrial detainees with sentenced prisoners. Indeed, this Court’s decisions in United States v. Pringle, 19 U.S.C.M.A. 324, 41 C.M.R. 324 (1970), and United States v. Nelson, 18 U.S.C.M.A. 177, 39 C.M.R. 177 (1969), so held, when the Court opined that, if a pretrial detainee was performing the same work as a prisoner sentenced to confinement at hard labor, then by definition the detainee was being punished with hard labor in violation of Article 13, regardless of the tasks actually being performed.
While I agree substantially with this conclusion, my rationale is somewhat different, for I interpret Article 13’s proscription of “punishment or penalty other than arrest or confinement” as concerning more than the nature of the work required of pretrial detainees, when compared to that of sentenced prisoners. Therefore, commingling of pretrial detainees and sentenced prisoners on work parties may be illegal even when the task involved is far less onerous than breaking rocks.
In this connection, I note that Article 12 admonishes that “[n]o member of the armed forces may be placed in confinement in immediate association with enemy prisoners or other foreign nationals not members of the armed forces.” (Emphasis added.) Whatever the factors underlying this prohibition, Article 12 seems to recognize that a prisoner may have a legitimate interest in being confined apart from persons who are in a distinctively different class of prisoners. Sometimes this interest may concern physical safety. On other occasions, it may exist because the close association with that class of prisoners would be demeaning in some way.
When pretrial detainees — who have been charged with or have not been proven guilty of any crime — are placed in immediate association with sentenced prisoners for work or some other required activity, this close association occasionally will involve enhanced danger to physical safety. Typically, it will tend to stigmatize the pretrial detainees; and the intentional imposition of stigma is itself a punishment, as the Uniform Code recognizes by authorizing punitive discharges that are characterized as “dishonorable” or “bad-conduct.” Therefore, when a pretrial detainee is involuntarily placed “in immediate association” with prisoners already convicted and sentenced, this stigma-by-association usually should be considered “punishment or penalty other than arrest or confinement” in contravention of Article 13.1
III
Apart from Article 13’s proscription, a pretrial detainee is constitutionally protected against “punishment”: “For under the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt in accordance with due process of law.” Bell v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 1872, 60 L.Ed.2d 447 (1979) (footnote omitted), and cases cited therein. This is not to *99say, of course, that a detainee may not properly be subjected to a significant loss of freedom, for “[o]nce the Government has exercised its conceded authority to detain a person pending trial, it obviously is entitled to employ devices that are calculated to effectuate this detention.” Id. at 537, 99 S.Ct. at 1873.
In determining whether a specific restriction falls within proscribed “punishment” or within permissible “regulatory restraints,” id., “[a] court must decide whether the disability is imposed for the purpose of punishment or whether it is but an incident of some other legitimate governmental purpose. See Flemming v. Nestor, ... [363 U.S. 603] at 613-617 [80 S.Ct. 1367, at 1373-1376, 4 L.Ed.2d 1435].” Id. 441 U.S. at 538, 99 S.Ct. at 1873. The Court gave the following guidance on how the purpose of a restriction is to be divined:
Absent a showing of an expressed intent to punish on the part of detention facility officials, that determination generally will turn on “whether an alternative purpose to which [the restriction] may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned [to it].” Kennedy v. Mendoza-Martinez, 372 U.S. [144], at 168-169 [83 S.Ct. 554, at 567-568, 9 L.Ed.2d 644 (1963)]; see Flemming v. Nestor, supra, [363 U.S.] at 617 [80 S.Ct. at 1376]. Thus, if a particular condition or restriction of pretrial detention is reasonably related to a legitimate governmental objective, it does not, without more, amount to “punishment.” Conversely, if a restriction or condition is not reasonably related to a legitimate goal — if it is arbitrary or purposeless — a court permissibly may infer that the purpose of the governmental action is punishment that may not constitutionally be inflicted upon detainees qua detainees. See ibid.
441 U.S. at 538-39, 99 S.Ct. at 1873-74 (footnotes omitted).
Applying this standard to appellant’s pretrial confinement, I agree fully that segregating new prisoners — including pretrial detainees — is “reasonably related to a legitimate governmental objective” of evaluating, classifying, and examining “newly received prisoners about whom the correctional and medical staff know little or nothing.” 20 M.J. 90, 92 n. 2. Moreover, ensuring that newly arrived prisoners learn the prison regulations under which they will be expected to live is “ ‘an alternative purpose to which [the restriction (in reading material to a Bible and prison regulations — at least for a reasonable period of time)] may rationally be connected ...’” Neither of these restrictions “ ‘appears excessive in relation to the alternative purpose assigned [to it].’ ” See Bell v. Wolfish, supra 441 U.S. at 538, 99 S.Ct. at 1873.
However, this is not all that was involved here. As mentioned by Judge Cox:
For purposes of the motion, the Government admitted that appellant was initially placed in a single cell about 6-feet by 7-feet, with a desk, toilet, chair, and bed. He was only allowed to wear his undershorts, and to either sit at the desk or stand from 0400 hours to 2200 hours. His only reading materials were a Bible and the brig regulations. He was not allowed to write or receive letters, lie on the bed between reveille and taps, or communicate with other prisoners.
20 M.J. at 92 (emphasis added; footnote omitted). Some of these conditions are far more onerous than would be required to assure the detainee’s presence and so they violated Article 13. Regardless of the restrictions that might be imposed on sentenced prisoners without violating Article 55, UCMJ, 10 U.S.C. § 855, it is hard to see why a pretrial detainee should be prohibited from corresponding with persons outside the facility, such as his lawyers, family, or friends; or be required to be only in undershorts and in the daytime to sit or stand, rather than to lie in bed. No “alternative purpose” which seems reasonably related to a legitimate *100governmental objective “is assignable for” these conditions.2
IV
A
Although in my view, Article 13 generally prohibits commingling pretrial detainees with sentenced prisoners, I see no reason to conclude that an accused cannot waive this protection. Article 13 contains no explicit provision for waiver, see United States v. Bruce, 14 M.J. 254 (C.M.A. 1982); but it also does not reveal any legislative intent to prohibit a waiver of the rights bestowed. Indeed, if a servicemember or other citizen can waive some of his most important constitutional rights — such as confrontation and the presumption of innocence — why should he be precluded from waiving his Article 13 protection? To me, the “request” form executed by Palmiter seems indistinguishable from waiver.
The conclusion that a servicemember is free to waive his protections under Article 13 is especially persuasive because sometimes there are obvious benefits for him to derive from such a waiver. For instance, in small stockades where only one or two persons may be in pretrial confinement, segregation of a pretrial detainee from sentenced prisoners might amount to “solitary confinement.” Furthermore, most confinement facilities have limited custodial manpower; and if persons in pretrial confinement must work and have recreation apart from sentenced inmates, there may not be enough prison guards to supervise both groups separately. The result may be that work, recreation, and other activities which are usually considered rehabilitative cannot be provided for the relatively small number of pretrial detainees. Consequently, a person in pretrial confinement might willingly waive any right to be separated from sentenced prisoners, rather than to have a lonely, inactive existence.
In view of the negative practical results from interpreting Article 13 to prohibit waivers, I conclude that Congress must have intended that pretrial detainees may execute valid waivers of their statutory right to be segregated from sentenced prisoners and that, pursuant to such a waiver, pretrial detainees may be placed in immediate association with sentenced prisoners and may participate in work assignments with them.
B
I recognize, however, the danger that, because it is more convenient for correctional officials to have all inmates confined and working together, such officials may be tempted to create unduly onerous conditions for pretrial detainees in order to “encourage” a waiver of their Article 13 rights. In view of the military judge’s ruling, I shall assume that in this case correctional officials were not creating impermissible conditions of confinement for this improper purpose, although some circumstantial evidence points in the opposite direction.
V
Appellant, who was convicted of a 9-month unauthorized absence and missing movement of his vessel, was sentenced to a bad-conduct discharge, confinement at hard labor for 90 days, forfeiture of $366.00 pay per month for 5 months, and reduction to pay grade E-l. The bad-conduct discharge which the court-martial adjudged was specifically requested by Palmiter when he testified in extenuation and mitigation. The confinement presumably has been served long ago.
While I conclude that initially Palmiter was confined before trial under conditions that were unduly onerous and so in viola*101tion of Article 13, the only meaningful remedial action to which he might be entitled would be reassessment of the forfeitures because of the impermissible conditions of the pretrial confinement to which he was briefly subjected. Taking all the circumstances of the case into account, I cannot justify delaying final disposition and execution of appellant’s requested punitive discharge in order to allow reassessment of the forfeitures by the Court of Military Review. Believing that it is now in the interest of justice to affirm the findings and sentence, I concur in the result.

. The Supreme Court's decision in Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), provides some constitutional guidelines as to conditions of pretrial detention. However, it is not determinative as to congressional intent in enacting Article 13, Uniform Code of Military Justice, 10 U.S.C. § 813.


. In arriving at this conclusion, I have heeded the Supreme Court’s warning that ”[s]uch considerations are peculiarly within the province and professional expertise of corrections officials, and, in the absence of substantial evidence in the record to indicate that the officials have exaggerated their response to these considerations, courts should ordinarily defer to their expert judgment in such matters." Bell v. Wolfish, supra 441 U.S. at 547-48, 99 S.Ct. at 1878-79, quoting Pell v. Procunier, 417 U.S. 817, 827, 94 S.Ct. 2800, 2806, 41 L.Ed.2d 495 (1974).